Citation Nr: 0102082
Decision Date: 01/25/01	Archive Date: 03/12/01

DOCKET NO. 99-22 250               DATE JAN 25, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for degenerative joint and disc
disease of the cervical and lumbar spine.

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Service

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal
of an August 1999 rating decision of the Atlanta, Georgia, Regional
Office (RO) of the Department of Veterans Affairs (VA).

In August 1999 the RO denied service connection for a psychiatric
disorder. Following the receipt of a notice of disagreement the
veteran was furnished a statement of the case in November 1999. He
did not perfect his appeal. Accordingly, this issue is not before
the Board for appellate consideration.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000). Among other things, this law eliminates the
concept of a well-grounded claim, redefines the obligations of the
Department of Veterans Affairs (VA) with respect to the duty to
assist, and supersedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the Veterans Claims Assistance
Act of 2000, or filed before the date of enactment and not yet
final as of that date. Veterans Claims Assistance Act of 2000,
Put). L. No. 106-475, 7, subpart (a), 114 Stat. 2096, ____ (2000).
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance

2 -

Act of 2000, Pub,. L. No. 106-475, 3-4, 114 Stat. 2096, ____ (2000)
(to be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and
5107). In addition, because the VA regional office (RO) has not yet
considered whether any additional notification or development
action is required under the Veterans Claims Assistance Act of
2000, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See Bernard
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92
(July 24,1992) (published at 57 Fed. Reg. 49,747 (1992)).
Therefore, for these reasons, a remand is required.

In an August 1999 letter the veteran indicated that the VA might
not have all his medical records, to include all records from Drs.
Smith, "Reese", Roberts and others.

Accordingly, this case is REMANDED for the following:

1. The RO should furnish the veteran the appropriate release of
information forms in order to obtain copies of all VA and private
medical records, to include the physical examination conducted in
conjunction with employment by the Railroad in 1977 and associated
medical opinions pertaining to treatment for the disabilities in
issue since his separation from active duty to the present. The RO
is requested to obtain all records which are not already on file.

The RO should again request the veteran to clarify if he is
claiming these disabilities were caused by Agent Orange exposure.

2. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed. In
particular, the RO should ensure that the new notification
requirements and development

3 -

procedures contained in sections 3 and 4 of the Act (to be codified
as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107) are fully
complied with and satisfied. For further guidance on the processing
of this case in light of the changes in the law, the RO should
refer to VBA Fast Letter 00-87 (November 17, 2000), as well as any
pertinent formal or informal guidance that is subsequently provided
by VA, including, among, other things, final regulations and
General Counsel precedent opinions. Any binding and pertinent court
decisions that are subsequently issued also should be considered.

If the benefits sought on appeal remain denied, the appellant and
the appellant's representative should be provided with a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

The case should then be returned to the Board for further appellate
consideration.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory

4 -

Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 - 



